815 S.W.2d 545 (1991)
Dan BOYLES, Jr., Petitioner,
v.
Susan Leigh KERR, Respondent.
No. D-0963.
Supreme Court of Texas.
September 11, 1991.

ORDER
IT IS HEREBY ORDERED THAT the request to copy nondocumentary exhibit, to which access has already been restricted by the trial court, and Respondent's motion to seal are denied, without prejudice to the seeking by applicant or the parties of appropriate relief in the trial court. See Tex. R.Civ.P. 76a(7) (trial court retains jurisdiction to enforce, alter or vacate its order limiting access to court records).